OPINION OF THE COURT
PER CURIAM.
Appellant, Lester Jon Ruston, is currently a civil detainee at the Federal Correctional Institution in Seagoville, Texas. Ruston filed a complaint in the United States District Court for the Eastern District of Pennsylvania pursuant to Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). In that complaint, Ruston claimed that D. Scott Dodrill, the Assistant Director Correctional Programs Division of the Federal Bureau of Prisons, violated several of his constitutional rights. More specifically, Ruston alleged that defendant Dodrill entered into conspiracies with numerous individuals to deprive him of, inter alia, his rights under the First, Thirteenth and Fourteenth Amendments. In an Order entered on September 30, 2009, the District Court dismissed the complaint in its entirety after concluding that it was frivolous on its face. This timely appeal followed.
We have jurisdiction over the instant appeal pursuant to 28 U.S.C. § 1291, and exercise plenary review. See Mitchell v. Horn, 318 F.3d 523, 530 (3d Cir.2003). Even affording Ruston the liberal construction due a pro se litigant under Haines v. Kerner, 404 U.S. 519, 520, 92 S.Ct. 594, 30 L.Ed.2d 652 (1972), we do not hesitate to conclude that the District Court committed no error in dismissing his complaint. A court need not credit as true *198factual allegations that are “fantastic” or “irrational and wholly incredible.” Denton v. Hernandez, 504 U.S. 25, 33, 112 S.Ct. 1728, 118 L.Ed.2d 340 (1992). While taken individually, some of Ruston’s basic claims may not appear fantastic, the factual contentions underlying those allegations are clearly baseless when considering the details and expansiveness of the alleged conspiracies. See Neitzke v. Williams, 490 U.S. 319, 327-28, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989).
Accordingly, because the District Court properly dismissed Ruston’s complaint and no substantial question is presented by this appeal, we will summarily affirm the order of dismissal. See Third Circuit LAR 27.4 and I.O.P. 10.6. Appellant’s various motions are denied.